Citation Nr: 0938636	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  03-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by: Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to July 
1967.  He served aboard the USS Sacramento during his period 
of service.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
implicitly reopened the Veteran's claim for service 
connection for PTSD, but denied entitlement on the merits.  
The Veteran timely perfected an appeal of this issue. 

The Veteran requested a Travel Board hearing, which was held 
in September 2006 where he and his wife presented as 
witnesses before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  The Veteran also 
submitted a request to advance his case on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c), which was granted in 
November 2006.

Before the Board in December 2006, it reopened the Veteran's 
claim for service connection for PTSD, but denied entitlement 
on the merits.  The Veteran thereafter submitted a motion for 
reconsideration of the adverse decision, which the Board 
denied in March 2007.  The Veteran then timely submitted an 
appeal to the United States Court of Appeals for Veterans 
Claims (CAVC or Court), which affirmed the part of the 
decision determining that VA had satisfied its duty to assist 
with regard to further development of some claimed in-service 
stressors.  The Court set aside and remanded the portion of 
the decision that relied upon a 2004 VA examination report to 
make a determination that the Veteran had no current PTSD 
diagnosis and concluded that an accidental fall could not 
constitute an in-service stressor.  The Court further 
directed the Board to consider the newly-issued decision of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  The 
case is now before the Board for further adjudication.      

In Clemons, the CAVC held that the Board should not confine 
its consideration of a claim based on an appellant's belief, 
opinion or assertion that he suffers from a particular 
disorder, such as PTSD, because generally an appellant would 
not be competent to self-diagnose a medical disability.  See 
id. at 6.  In this regard, the Court explained that if an 
appellant is "a self-represented layperson at the time his 
claim was filed," he would have "neither the legal nor 
medical knowledge to narrow the universe of his claim or 
current condition" to a particular disorder, such as PTSD.  
Id. at 5.  Thus, the Court determined that the Board will err 
if "it fail[s] to weigh and assess the nature of the current 
condition [from which] the appellant suffer[s] when 
determining the breadth of the claim before it."  Id. at 6.  
   
In considering Clemons and the directive that the Board 
should determine the "breadth of the claim" on appeal, the 
Board concludes that the scope of this appeal remains limited 
to the question of entitlement to service connection for 
PTSD.  While the Board observes that the Veteran indeed has 
had various diagnoses of other mental disorders apart from 
PTSD, to include bipolar disorder, schizoaffective disorder, 
depressive disorder and intermittent explosive disorder, the 
record discloses that the Veteran, who has had various 
representatives throughout this case, has treated the current 
claim as a claim solely for service connection for PTSD.  
This is demonstrated by the fact that the Veteran initiated 
the current claim stream as a claim to reopen a previously 
denied claim for entitlement to service connection for PTSD.  
In doing so, he submitted ship logs from the USS Sacramento 
in an effort to verify his purported in-service stressors; 
this evidentiary requirement is unique to PTSD claims.  See 
38 C.F.R. § 3.304(f) (setting forth specialized provisions, 
such as the in-service stressor requirement, applicable only 
in the context of claims for service connection for PTSD).  

Additionally, at his September 2006 Board hearing, the 
Veteran's representative at the time affirmed that the only 
matter for consideration consisted of whether new and 
material evidence had been received to reopen the claim for 
service connection for PTSD and entitlement to service 
connection for this disorder on the merits.  See September 
2006 Hearing Transcript at 2.  At this hearing, the 
representative even acknowledged that the Veteran had 
received a different diagnosis of bipolar disorder, yet he 
still maintained that the current appeal addressed the issue 
of service connection for PTSD only.  See Hearing Transcript 
at 3 ("In the[] current appeal currently the veteran [] has 
submitted a verified stressor . . . witnesses to the verified 
stressor and we submitted today new and material evidence 
with a diagnosis of PTSD").    

Moreover, throughout the instant appeal, when the Veteran and 
representative have submitted correspondences, they have 
consistently confined their arguments to the single and 
specific issue of entitlement to service connection for PTSD, 
which has involved assertions that the Veteran has a current 
PTSD diagnosis as well as verified in-service stressors.  See 
September 2006 VA Form 70-5571 (signed by Veteran, indicating 
that issue is "service connection PTSD"); December 2005 VA 
Form 646 (characterizing the issue as "Service connection 
for Post-traumatic Stress Disorder (new and material 
evidence)" and stating that "[w]e support the veteran's 
contentions that he should be service connected for PTSD"); 
October 2004 Form 9 (conveying that "I'm appealing the issue 
of PTSD" and acknowledging that "BVA accepted my medical 
diag. of PTSD and for local office to verify stressors . . .  
. The stressors were verified"); October 2003 Letter 
(Veteran maintaining that he has a diagnosis of PTSD for 
which he takes medication); February 2003 Notice of 
Disagreement (expressing disagreement with the RO's January 
2003 decision and characterizing the issue as relating to 
"PTSD").  

Accordingly, despite the Veteran's other diagnoses of various 
psychiatric disorders as indicated in the record, the Board 
cannot conclude that he and his representative intended or 
reasonably expected the instant claim stream to encompass 
consideration of these other disorders in addition to PTSD.  
Clemons, 23 Vet. App. at 5 (acknowledging that VA "has no 
duty to read the mind of the claimant," but holding that it 
"should construe a claim based on the reasonable 
expectations of the non-expert, self-represented claimant and 
the evidence developed in processing the claim").  Again, 
this is particularly true given that, as noted above, the 
instant claim stream and appeal originated as a claim to 
reopen.  

Although the Board has concluded above that the current 
appeal encompasses only the issue of entitlement to service 
connection for PTSD, in light of the various other 
psychiatric diagnoses reflected in the record, the Board 
deems it appropriate to refer the distinct issue of 
entitlement to service connection for a psychiatric disorder, 
other than PTSD, to the Agency of Original Jurisdiction (AOJ) 
for further action.  See Jarrell v. Nicholson, 20 Vet. App. 
326, 331 (2006) (recognizing that the Board lacks 
jurisdiction "over a claim that was never presented to and 
adjudicated by the RO" in the first instance); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) (holding that Board's 
referral of a claim to the AOJ is the proper course of action 
when the claim is raised for the first time on appeal and has 
not yet been adjudicated or considered by the AOJ).  The AOJ 
should ascertain whether the Veteran would like to pursue 
such a claim, and if so, develop and adjudicate the matter 
accordingly.  

With respect to the current issue on appeal, namely, 
entitlement to service connection for PTSD, the appeal is 
REMANDED to AOJ.  VA will notify the Veteran if further 
action is required on his part. 


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's service connection claim 
for PTSD.  38 C.F.R. § 19.9 (2008).  Specifically, in light 
of the CAVC's remand as well as the Veteran's arguments that 
he has a current PTSD diagnosis, the Board determines that a 
new VA psychiatric examination is required to assess whether 
the Veteran currently has PTSD, and if so, to ascertain 
whether this disorder is likely related to any verified in-
service stressor.  

With respect to the matter of a current PTSD diagnosis, as 
reflected in the claims file and as recognized by the Board 
in its December 2006 decision, medical records spanning 
January 1992 to June 2003 document that the Veteran in fact 
was diagnosed with PTSD.  In contrast, as noted in March 
2003, July 2003 and March 2004 VA psychiatric examination 
reports, those clinicians determined that the Veteran did not 
suffer from this disorder, but rather, had bipolar disorder, 
schizoaffective disorder and major depressive disorder.  More 
recently, however, July 2004, October 2004 and December 2006 
VA medical records again document that clinicians have 
assessed the Veteran as having PTSD.  This most recent 
collection of medical evidence conflicts with the less 
favorable March 2003, July 2003 and March 2004 findings, and 
in this regard, it raises the issue of whether the Veteran 
currently does in fact have PTSD.  A remand is thus warranted 
for a medical determination to resolve this issue.  

If the new VA examination reveals a current diagnosis of 
PTSD, the clinician must then determine whether the disorder 
may be causally related to the Veteran's verified in-service 
stressors.  As determined by the Board in December 2006, the 
Veteran has two verified in-service stressors, namely, 
witnessing a fire on the USS Kitty Hawk, and the exposure to 
dead bodies/recovery of survivors from the SS Impala.  The 
Board also concludes, as it did in December 2006, that the 
Veteran's service treatment records corroborate that he 
reported falling down a hatch ladder in February 1966 and 
January 1967 while aboard the USS Sacramento.  As he has 
claimed that the fall may have led to his alleged PTSD, the 
Board concludes that the VA examiner must consider this fall 
to be another verified in-service stressor when rendering a 
nexus opinion in the event that he or she diagnoses the 
Veteran with PTSD.        

Accordingly, the case is remanded for the following action:

1. The AOJ must schedule the Veteran for 
a VA psychiatric examination, preferably 
by a psychiatrist, to determine whether 
he currently has PTSD and, if so, the 
likely etiology of the current PTSD.

The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

After a review of the claims folder and 
the psychiatric examination, as well as 
the performance of all necessary special 
studies or tests, the clinician is 
requested to address the following 
issues:  

(a) Whether it is "likely," "at 
least as likely as not," or 
"unlikely" that the Veteran 
currently has PTSD.  In addition 
to the findings on psychiatric 
examination, the clinician's 
attention is directed to the 
multiple diagnoses of PTSD, as 
documented in medical records 
spanning 1992 to 2006, as well as 
the March 2003, July 2003, and 
March 2004 VA examination 
reports.  

(b) If, and only if, the examiner 
concludes that the Veteran 
currently has PTSD, he or she 
must then determine whether it is 
"likely," "at least as likely 
as not," or "unlikely" that the 
current PTSD is causally related 
to any of the following verified 
in-service stressors: 
(i) witnessing a fire on the USS 
Kitty Hawk; (ii) exposure to dead 
bodies and rescue of survivors 
from the SS Impala; or (iii) 
falling down a hatch ladder while 
aboard the USS Sacramento.     

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of that conclusion as it is to 
find against it.

The examiner should identify the 
information on which he or she based his 
or her opinions. The opinions should 
adequately summarize the relevant 
history and clinical findings, and 
provide explanations as to all medical 
conclusions rendered.

2. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last Supplemental 
Statement of the Case (SSOC), the AOJ 
must readjudicate the Veteran's claim.  
If the claim remains denied, the AOJ 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).






